CORN, J.
(dissenting). I think the majority opinion misconstrues the holding of this court in Gilliland v. Jaynes, 36 Okla. 563, 129 P. 8. It is being construed by the majority opinion as holding to secure “a purchaser who is ready, twilling and able to buy” or “to procure a written agreement to buy from the purchaser.”
In my judgment the opinion holds that in addition to the purchaser’s ability to buy, the broker must secure a written contract from him that can be enforced by the landowner as evidenced by Reynolds v. Anderson, 37 Okla. 368, 132 P. 322, in an opinion adopted within less than four months of the time this opinion became final, wherein it is followed. Paragraphs 1 and 2 of the syllabus are as follows:
“1. A real estate agent in order to recover commission for the sale of real estate must produce a purchaser, who is ready, willing, and able to buy, upon the terms and conditions agreed upon.
“2. The only legal evidence of his intent to comply with those conditions is his written agreement to do so. Hence a real estate agent is not entitled to recover a commission for the sale of real estate, unless he has also (in addition to the foregoing requirements) procured and presented to the seller, from the purchaser, who is ready, willing, and able to buy, an enforceable contract in writing, binding him to take the land according to the terms and conditions agreed upon.”
In Schegel v. Fuller (June 8, 1915) 48 Okla. 134, 149 P. 1118, this court states:
“The defendant, however, complains of the instructions because the court fails ‘to instruct that the person procured by the broker must be ready, able and willing to buy on the terms fixed between the broker and the owner’, and cites numerous authorities in support of this contention.
“There is, however, a clear distinction between the facts in the cases cited by the defendant and the case at bar. In the cases cited, for one reason or another, the sale was never consummated; and, of course, under those circumstances, the agent would have to prove that the party he produced as a purchaser was ready, able and twilling to buy at the price fixed by the owner before he would be entitled to recover a commission. But in the case at bar the property was actually sold to Lee, plaintiff’s purchaser, and the deal closed by the owner himself, and upon terms satisfactory to him; and under that state of facts the question of the ability and willingness and *603readiness of the purchaser to buy is eliminated . . .
In paragraph 3 of the syllabus, this court held:
“If a real estate broker claims a commission for his services, where nq sale is actually consummated, then he must prove, by competent evidence, that he produced a purchaser able, ready and willing to buy at the price and upon the terms fixed by the owner. But, where a sale is actually made and the deal closed by the owner himself, then the question of the ability, readiness and willingness of the purchaser to buy is eliminated. And the fact that the owner himself closed the deal will be taken as conclusive that the terms were satisfactory to him.”
This case is followed and cited in the case of Artlin Realty Co. v. Glass (Feb. 19, 1935) 170 Okla. 588, 41 P. 2d 471:
“Error is also assigned in the giving of the following instructions: ‘You are instructed that a broker is a procuring cause of a sale when he procures a purchaser for the principal’s property who is ready, willing and able to buy and starts negotiations, which said negotiations result in the coming to-, gether of the owner and purchaser in the personal relation of vendor and vendee.’
“It is contended that while this instruction may be correct as an abstract proposition of law, it is objectionable for the reason that there was na evidence that the prospective purchaser procured by plaintiff was ready, willing and able to buy. The same objection is also made to another instruction. The evidence shows that defendant did sell the property to the purchaser procured by plaintiff, and it was therefore unnecessary to introduce any evidence on the question. In Schegel v. Fuller, supra, it was held: ‘Where a sale is actually made and the deal closed by the owner himself, then the question of the ability, readiness, and willingness of the purchaser to buy is eliminated. . . .”
The last occasion this court had to speak on this question was in the case of Houghton v. Duffner-Cravens Co. (Oct. 22, 1935) 175 Okla. 148, 51 P. 2d 817. In the syllabus we held:
“If a real estate broker claims a commission for his services, where no sale is actually consummated, then he must prove, by competent evidence, that he produced a purchaser able, ready, and willing to buy at the price and terms fixed by the owner. But, where a sale is actually made and the deal closed by the owner himself, then the question of ability, readiness, and willingness of the purchaser to buy is eliminated; and the fact that the owner himself closed the deal will be taken as conclusive that the terms were satisfactory to him.”
The conditions under which-a broker employed to sell real estate becomes entitled to commissions when a sale does not actually take place, have been variously stated according to the variant facts under consideration. The general rule in such circumstances is that he cannot recover commissions unless he shows that he procured and produced to his principal a person ready, willing, and able to purchase the property upon the terms and conditions under which he was authorized to negotiate a sale. The mere fact that the defendant has repudiated his contract and refused to comply with its terms and conditions, does not change this rule of law, insofar as it requires the broker, before he is entitled to his commissions, to establish that he produced a purchaser who was ready, willing and able to purchase the property upon the terms and conditions under which the defendant had agreed to sell. The refusal of the defendant to consummate the sale has not damaged the plaintiff, unless he can show that if the defendant had carried out his contract the sale would have been made. The refusal of the owner to sell according to the contract does not prove, neither does it raise a presumption, that the alleged purchaser was able to purchase, but renders the owner liable to the broker for commissions, the same as though the sale had actually *604been effected, provided the latter establishes that the proposed purchaser was ready, able and willing to make the purchase upon the terms stipulated by the owner to the broker. The repudiation of the contract by the defendant did not change the rule of law that the plaintiff must make out a prima facie case, and establish a state of facts from which it appears that he had earned his commissions. In order to do this, even though the defendant had refused to sell, it was incumbent upon the plaintiff to prove that at the time or times when, according to his claim, he had the right under his contract with the defendant to effect a sale, he had a purchaser ready, able and willing to take the property upon the terms and conditions under which the defendant had agreed to sell. Colburn v. Seymour (Colo.) 76 P. 1058; Crampton v. Irwin (Colo.) 203 P. 672; Littlefield v. Bowen (Wash.) 155 P. 1053.
Colburn v. Seymour, supra, is also cited as authority in the very recent case of C. O. Frick Co. v. Baetzel et al. (Sept. 21, 1942) 71 Ohio App. 301, 47 N. E. 2d 1019, from the syllabus:
“Vendors by rejecting offer for reality without objecting that proposed purchaser was not ready, willing and able to purchase, did not thereby ‘waive’ such defense, so as to relieve broker, seeking to recover commission, of the burden of proving the readiness and financial ability of the proposed purchaser at the time of the offer. . . .”
And from the body of the opinion:
“We hold, therefore, that the plaintiff failed in this case to maintain the burden of proof of showing that its ¿proposed purchaser at the time of making his offer to defendants was ‘ready, ■willing and able’ to pay for defendants’ property at the price and on the terms offered.”
In Wilson v. Sewell (Supreme Court of New Mexico, July 31, 1946) 171 P. 2d 647, that court said:
“Appellant claims that it was incumbent upon appellee to allege and prove that the purchaser procured by him ,was ready, able, and willing to pay for the property. It is true that in cases where the agent had produced a purchaser to whom the owner refused to sell, in order for him to recover, it iis uniformly held that he must allege and show that the purchaser so tendered by the agent was ready, able, and willing to consummate the purchase at the price named.”
There are some states that hold a broker can recover his commission when he finds a buyer ready, willing and able to make the purchase in the absence of a written contract from the buyer to the seller, but no authority can be found to the effect that a writtten contract signed by the prospective purchaser is proof of being able to buy, •it is only evidence of being willing.
There being no evidence that the purchaser was financially able to buy said property at the price fixed by the owner, I think the trial court properly sustained defendants’ demurrer to the plaintiffs’ evidence. I therefore respectfully dissent.